        Case 9:19-cv-00200-DLC Document 25 Filed 09/17/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

SWANK ENTERPRISES, INC.,                           CV 19–200–M–DLC

                       Plaintiff,

        vs.                                             ORDER

NGM INSURANCE COMPANY, a
subsidiary of THE MAIN STREET
AMERICA GROUP,

                        Defendant.

      Pursuant to the Parties’ Stipulation to Dismiss with Prejudice (Doc. 24),

      IT IS ORDERED that this action is DISMISSED WITH PREJUDICE, the

parties to bear their own costs and attorneys’ fees. All deadlines are VACATED,

and any pending motions are DENIED as moot.

      DATED this 17th day of September, 2020.
